Stephens, J.
1. The writ of certiorari does not lie to correct a judgment of an inferior judiciatory until after a final determination of the cause. A judgment of an inferior judiciatory overruling a demurrer to a petition not being a final determination of the cause, the writ of certiorari does not lie to review such judgment where the cause is still pending in the trial court and before it has been finally determined. Singer Mfg. Co. v. McNeal Paint & Glass Co., 117 Ga. 1005 (44 S. E. 801); Everidge v. Berrys, 93 Ga. 760 (20 S. E. 644); Civil Code, (1910), § 5188.
2. The judge of the superior court therefore erred in sustaining a petition for certiorari which sought, before a final determination of the cause, to review a judgment of a judge of the municipal court of Atlanta overruling a general demurrer to a petition.

Judgment reversed..


Jenkins, P. J., and Hill, J., concur.